I agree that the judgment of the trial court should be affirmed, but for a different reason than that stated in the majority decision.
R. C. 5107.05 and 5107.02(F) make final and binding all decisions of the Department of Welfare in relation to the claim of appellants for retroactive benefits. The decisions in relation thereto are not appealable to the court through R. C. Chapter 119, or elsewhere. Hence, prior to the creation of the Court of Claims, there was no access to the courts to review decisions of the Department of Welfare, other than through the use of mandamus or declaratory judgment or a similar remedy. The only possible inadequacy of those remedies is that a money judgment against the state could not be directly granted or enforced. However, there is no indication, either now or in the past, that the rulings of the court were not followed by the Department of Welfare.
The Court of Claims Act purports to set forth no new rights against the state or its agencies; instead, it eliminates the bar of sovereign immunity that otherwise might be applicable. Access to the court system through an appeal or a de novo
redetermination prior to the Court of Claims Act was barred, not because of the immunity of the state but because of the finality accorded the administrative decision by statute. Thus, the Court of Claims has not acquired subject matter jurisdiction over this claim, which in effect seeks to redetermine the issues made final by statute in the administrative agency. The only remedies that exist for appellants are the ones that existed prior to adoption of the Court of Claims Act; that is, mandamus or another extraordinary writ as may be applicable, for which jurisdiction existed prior to the establishment of the Court of Claims. *Page 97